EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Mr. Anthony Johnson (Reg. No. 71,104) on 07/09/2021. 

The application has been amended as follows: 
Please enter the claims submitted under Supplemental Response dated 07/08/2021 and further amend the claims as follows. 
1-14. (Canceled)
15. (Currently Amended) The one or more computing systems of claim 49,  further comprising:
a component configured to record the prior transaction with the authorization specification in the distributed ledger
16. (Currently Amended) The one or more computing systems of claim 15, wherein the distributed ledger is a blockchain.
17. (Currently Amended) The one or more computing systems of claim 15, wherein the prior transaction includes a script with an instruction for confirming authorization based on multiple signatures, wherein the script includes instructions for summing authority weights associated with the multiple signatures and wherein the instruction for t least one threshold weight.
18. (Currently Amended) The one or more computing systems of claim 15, wherein 
19. (Currently Amended) The one or more computing systems of claim 15, wherein at least one of the extracted signatures is a hash of the prior transaction encrypted with a private key of a private/public key pair 
20. (Canceled)
21-36. (Canceled)
37. (Currently Amended) The method of claim 53, further comprising:
recording, by the receive consume multi-signature transaction component, the prior transaction in the distributed ledger
38. (Currently Amended) The method of claim 53, wherein the distributed ledger is a blockchain.
39. (Currently Amended) The method of claim 53, wherein the prior transaction includes a script with an instruction for confirming authorization based on multiple signatures, wherein the script includes instructions for summing authority weights associated with the multiple signatures and wherein the instruction for confirming 
40. (Currently Amended) The method of claim 53, wherein at least one of the extracted signatures is a hash of the prior transaction encrypted with a private key of a private/public key pair 
41. (Canceled)
42. (Currently Amended) The method of claim 53,  wherein 
43. (Previously Presented) The method of claim 53, wherein a first signature of the a first authority is generated using a first private key generated using a first algorithm and wherein a second signature of the first authority is generated using a second private key generated using a second algorithm, wherein in the first algorithm is different from the second algorithm.
44. (Currently Amended) The method of claim 53, wherein the prior transaction is associated with accessing a safety deposit box or entering a secure location.
45. (Currently Amended) The method of claim 53, wherein the prior transaction is associated with leaving a country.
46. (Currently Amended) The method of claim 53, wherein the prior transaction is associated with selling or purchasing personal or real property.
47. (Currently Amended) The method of claim  54, further comprising:
checking , by the check constraints component, whether each non-leaf node of the authorization specification has more than one child node, ; and
in response to determining that a first non-leaf node has only one first
replacing, by the check constraints component, the first non-leaf node with the first child node.
48. (Currently Amended) The method of claim 54, further comprising:
checking, by the check constraints component, whether there are no duplicate public keys in the authorization specification; and
checking, by the check constraints component, whether a sum of all possible combinations of authority weights of child nodes of a first parent node is not greater than a maximum integer value to prevent an overflow when checking authorizations.
49. (Currently Amended) One or more computing systems for confirming an authorization of a transaction to consume an output of a prior transaction comprising an authorization specification of the prior transaction stored in a distributed ledger, wherein the authorization specification comprises a tree structure comprising a root node and a plurality of child nodes of the root node of the authorization specification, wherein each of the plurality of child nodes is either a leaf node or a non-leaf node, wherein the root node of the authorization specification comprises a threshold weight, each leaf node comprises an authority weight and a public key, wherein each non-leaf node has at least one descendant child leaf node, the one or more computing systems comprising:
one or more processors;
one or more memories;
a check authorization component;
a receive consume multi-signature transaction component configured to:
receive the transaction, wherein the transaction comprises signatures;
extract one or more signatures from the received transaction;
extract the authorization specification from the prior transaction;
store the extracted authorization specification in the one or more memories; and
invoke the check authorization component for the root node of the authorization specification, wherein the invoking of the check authorization component further comprises passing an indication of the root node of the authorization specification to the check authorization component;
wherein the check authorization component is configured to:
initialize a first total weight variable for the root node of the authorization specification;
select a first leaf node that is a child node of the root node of the authorization;
perform a verification check on a signature of the first leaf node based on the extracted signatures;
in response to determining that the signature of the first leaf node has been verified,
increment the first total weight variable for the root node of the authorization specification by an authority weight of the first leaf node;
select a non-leaf node that is a child node of the root node of the authorization specification;
initialize a second total weight variable for the non-leaf node;
select a second leaf node that is a child node of the non-leaf node;
perform a verification check on a signature of the second leaf node based on the extracted signatures;
in response to determining that authorization was passed for the second leaf node, 
	increment the second total weight variable for the non-leaf node by
an authority weight of the second leaf node; 
determine whether the incremented second total weight variable for the non-leaf node exceeds a threshold weight of the non-leaf node; and
in response to determining that the incremented second total weight variable for the non-leaf node exceeds the threshold weight of the non-leaf node,
increment the first total weight variable for the root node of the authorization specification by an authority weight of the non-leaf node;
determine whether the incremented first total weight variable for the root node of the authorization specification is greater than or equal to a to the threshold weight of the root node of the authorization specification; and
in response to determining that the incremented first total weight variable for the root node of the authorization specification is greater than or equal to the threshold weight of the root node of the authorization specification,
send, to the receive consume multi-signature transaction component, an indication that the authorization of the transaction has been confirmed; and
wherein the receive consume multi-signature transaction component is further configured to:
receive, from the check authorization component, the indication that the authorization of the transaction has been confirmed; and
record the transaction on the distributed ledger in response to receiving the indication that the authorization of the transaction has been confirmed.
50. (Cancelled)
51. (Previously Presented) The one or more computing systems of claim 49, wherein the distributed ledger is a blockchain. 
52. (Previously Presented) The one or more computing systems of claim 49, wherein at least two nodes of the authorization specification have different authority weights.
53. (Currently Amended) A method, performed, wherein the one or more memories store a receive consume multi-signature transaction component and a check authorization component, for confirming an authorization of a transaction to consume an output of a prior transaction comprising an authorization specification of the prior transaction stored in a distributed ledger, wherein the authorization specification comprises a tree structure comprising a root node and a plurality of child nodes of the root node of the authorization specification, wherein each of the plurality of child nodes is either a leaf node or a non-leaf node, wherein the root node of the authorization specification comprises a threshold weight, each leaf node comprises an authority weight and a public key, wherein each non-leaf node has at least one descendant child leaf node, the method comprising: 
receiving, by the receive consume multi-signature transaction component, the transaction, wherein the transaction comprises signatures; 
extracting, by the receive consume multi-signature transaction component, one or more signatures from the received transaction;
extracting, by the receive consume multi-signature transaction component, the authorization specification from the prior transaction;
storing, by the receive consume multi-signature transaction component, the extracted authorization specification in the one or more memories;
invoking, by the receive consume multi-signature transaction component, the check authorization component for the root node of the authorization specification, wherein the invoking of the check authorization component further comprises passing an indication of the root node of the authorization specification to the check authorization component;
initializing, by the check authorization component, a first total weight variable for the root node of the authorization specification;
selecting, by the check authorization component, a first leaf node that is a child node of the root node of the authorization specification;
performing, by the check authorization component, a verification check on a signature of the first leaf node based on the extracted signatures;
in response to determining that the signature of the first leaf node has been verified,
incrementing, by the check authorization component, the first total weight variable for the root node of the authorization specification by an authority weight of the first leaf node;
selecting, by the check authorization component, a non-leaf node that is a child node of the root node of the authorization specification;
initializing, by the check authorization component, a second total weight variable for the non-leaf node;
selecting, by the check authorization component, a second leaf node that is a child node of the non-leaf node;
performing, by the check authorization component, a verification check on a signature of the second leaf node based on the extracted signatures;
in response to determining that authorization was passed for the second leaf node,
incrementing, by the check authorization component, the second total weight variable for the non-leaf node by an authority weight of the second leaf node; 
determining, by the check authorization component, whether the incremented second total weight variable for the non-leaf node exceeds a threshold weight of the non-leaf node; and 
in response to determining that the incremented second total weight variable for the non-leaf node exceeds the threshold weight of the non-leaf node,
incrementing, by the check authorization component, the first total weight variable for the root node of the authorization specification by an authority weight of the non-leaf node;
determining, by the check authorization component, whether the incremented first total weight variable for the root node of the authorization specification is greater than or equal to the threshold weight of the root node of the authorization specification;
in response to determining that the incremented first total weight variable for the root node of the authorization specification is greater than or equal to the threshold weight of the root node of the authorization specification,
sending, by the check authorization component, to the receive consume multi-signature transaction component, an indication that the authorization of the transaction has been confirmed;
receiving, by the receive consume multi-signature transaction component, from the check authorization component, the indication that the authorization of the transaction has been confirmed; and
recording, by the receive consume multi-signature transaction component, the transaction on the distributed ledger in response to receiving the indication that the authorization of the transaction has been confirmed.
54. (New) The method of claim 53, wherein the one or more memories further
store a check constraints component.
55. (New) The one or more computing systems comprising of claim 49, further
comprising a check constraints component.
 
Reasons for Allowance
The application is directed to security. The instant claims are directed to one or more computing systems and a method for confirming an authorization of a transaction to consume an output of a prior transaction comprising an authorization specification of the prior transaction stored in a distributed ledger, wherein the authorization specification comprises a tree structure comprising a root node and a plurality of child nodes of the root node of the authorization specification, wherein each of the plurality of child nodes is either a leaf node or a non-leaf node, wherein the root node of the authorization specification comprises a threshold weight, each leaf node comprises an authority weight and a public key, wherein each non-leaf node has at least one descendant child leaf node. Specifically, applicant teaches one or more computing systems comprising one or more processors, one or more memories, a check authorization component and a receive consumer multi-signature transaction component. This is taught by Sheng (US 2017/0109735: Fig. 58; ¶¶424-425). Additionally, applicant teaches receiving the transaction, wherein the transaction comprises signatures, extracting the signatures from the transaction, extracting the signature script from the prior transaction, receiving the indication, performing a verification check on a signature, sending an indication that the authorization of the transaction has been confirmed and recording the transaction on the distributed ledger. However, this is taught Antonopoulos (Mastering Bitcoin: Chapter 5: “Multi-Signature”, “Pay to Script Hash (P2SH), page 132-135). Additionally, applicant teaches a specification comprises a tree structure comprising a root node and a plurality of child nodes of the root node of the authorization specification, wherein each of the plurality of child nodes is either a leaf node or a non-leaf node. However, this is taught by Wang (US 2019/0179933: Fig. 10; ¶42) Futhermore, applicant teaches the root node comprises a threshold weight and each leaf node comprises an authority weight and public key. However, this is taught by Pratyush (Efficient Weighted Threshold ECDSA for Security Bitcoin Wallet: “IV. PROPOSED SCHEME, Our Scheme: Efficient Weighted Threshold ECDSA” first and second paragraphs)
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
initializing…a first total weight variable for the root node of the authorization specification;
selecting…a first leaf node…of the authorization specification…
in response to determining that the signature of the first leaf node has been verified,
incrementing…the first total weight variable for the root node of the authorization specification by an authority weight of the first leaf node;
selecting…a non-leaf node that is a child node of the root node of the authorization specification;
initializing…a second total weight variable for the non-leaf node;
selecting…a second leaf node…of the non-leaf node…
in response to determining that the authorization was passed for the second leaf node,
incrementing…the second total weight variable for the non-leaf node by an authority weight of the second leaf node; 
determining…whether the incremented second total weight variable for the non-leaf node exceeds a threshold weight of the non-leaf node; and 
in response to determining that the incremented second total weight variable for the non-leaf node exceeds a threshold weight of the non-leaf node,
incrementing…the first total weight variable for the root node of the authorization specification by an authority weight of the non-leaf node;
determining…whether the incremented first total weight variable for the root node of the authorization specification is greater than or equal to the threshold weight of the root node of the authorization specification;
in response to determining that the incremented first total weight variable for the root node of the authorization specification is greater than or equal to the threshold weight of the root node of the authorization specification,
sending…an indication that the authorization of the transaction has been confirmed…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685